TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00725-CV


City of San Antonio Acting by and through City Public Service Board n/k/a CPS Energy,
Appellant

v.

Bastrop Central Appraisal District and Chief Appraiser Mark Moehnke, Appellees




FROM THE DISTRICT COURT OF BASTROP COUNTY, 335TH JUDICIAL DISTRICT
NO. 26,331, HONORABLE REVA TOWSLEE-CORBETT, JUDGE PRESIDING


O R D E R
PER CURIAM
		The reporter's record in this cause was due to be filed on January 14, 2008.  On
March 10, 2008, this Court directed Susan Rainwater to file the reporter's record in this cause no
later than March 20, 2008.  To date, she has not tendered the record.  
		Once a party has filed a notice of appeal, requested the reporter's record and paid or
made payment arrangements, the trial and appellate courts are jointly responsible for ensuring that
the record is timely filed.  Tex. R. App. P. 35.3(b), (c); Utley v. Marathon Oil Co., 958 S.W.2d 960,
961 (Tex. App.--Waco 1998, no pet.).  The appellate court may enter any order necessary to ensure
the timely filing of the record.  Tex. R. App. P. 35.3(c).  Accordingly, Susan Rainwater is ordered
to file the reporter's record within 30 days from the date of this order.  No further extensions will
be allowed.
		It is ordered April 25, 2008.
Before Justices Patterson, Puryear and Henson